DETAILED ACTION
1.	This communication is in response to the Application filed on 9/13/2018. Claims 1-16 are pending and have been examined. 
Claim Rejections - 35 USC § 103
2.	Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lillicrap, et al. (US 20160162781; hereinafter LILLICRAP) in view of Gasperi, et al. (US 5182794; hereinafter GASPERI),
As per claim 1, LILLICRAP (Title: Method of training a neural network) discloses “A learning apparatus (LILLICRAP, Title) comprising:
a first acquiring unit that acquires first output information that is output by an output layer when predetermined input information is input to a model that includes an input layer, a plurality of intermediate layers, and the output layer (LILLICRAP, Fig. 1; [Abstract], a neural network <read on a model> having at least an input layer, an output layer and a hidden layer, and a weight matrix encoding connection weights between two of the layers <where the output of the output layer reads on ‘first output information’>); 
a second acquiring unit that acquires intermediate output information that is based on pieces of intermediate information that are output by the plurality of intermediate layers when the input information is input to the model (LILLICRAP, [34], Each of the nodes of input layer 11 are connected to each of the nodes of hidden layer 12, and each of the nodes of hidden layer 12 are connected each of the nodes of output layer 13 <where the output of the hidden layer reads on ‘intermediate output information’>); and 
a learning unit that [ learns the model based on the first output information and the intermediate output information ] (LILLICRAP, [Abstract], a neural network .. (a) providing an input to the input layer, the input having an associated expected output, (b) receiving a generated output at the output layer, (c) generating an error vector from the difference between the generated output and expected output, (d) generating a change matrix, the change matrix being the product of a random weight matrix and the error vector, and (e) modifying the weight matrix <read on ‘learns the model’ which can be broadly interpreted> in accordance with the change matrix).”
LILLICRAP does not expressly disclose “learns the model based on the first output information and the intermediate output information.” However, the feature is taught by GASPERI (Title: Recurrent neural networks teaching system).  
In the same field of endeavor, GASPERI teaches: [Teaching the Recurrent Neural Network, para 18] “Referring to FIGS. 4 and 7, after the activations of all neurons 14 and 16 have been computed for each layer, error values designated δ(k,i) where k is the layer and i is the neuron are computed for each neuron 14 and 16, per process block 64 of FIG. 4 shown in detail in FIG. 7. For hidden neurons the error calculation process evaluates the difference between the sum of weighted activation values z(k,i) of the neurons from the succeeding layers. For output neurons 14 the error calculation process evaluates the difference between the activation of that neuron and the teaching outputs O(t-L+1,i).” 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of GASPERI in the system taught by LILLICRAP, for updating the neural network weights (i.e., learn the model) based on errors calculated between output data from selected different layers as a system design choice.
As per claim 2 (dependent on claim 1), LILLICRAP in view of GASPERI further discloses “wherein the learning unit sets a plurality of indices based on the first output information and the intermediate output information, and learns the model based on the plurality of indices (LILLICRAP, [Abstract], a neural network .. (c) generating an error vector <read on ‘index’ which can be broadly interpreted as ‘quantized value’ between any two selected outputs as a system design choice><Specification [1-1], a connection coefficient is corrected by using, as an index of the learning, an error or cross entropy between output information that is actually output by the model upon input of predetermined input information and desired output information> from the difference between the generated output and expected output, (d) generating a change matrix, the change matrix being the product of a random weight matrix and the error vector, and (e) modifying the weight matrix <read on ‘learns the model’> in accordance with the change matrix).”
As per claim 3 (dependent on claim 2), LILLICRAP in view of GASPERI further discloses “wherein the learning unit learns the model using a first index, which is based on target output information corresponding 77to the input information and based on the first output information, and thereafter learns the model using a second index, which is based on the target output information and the intermediate output information (LILLICRAP, [Abstract], a neural network .. (c) generating an error vector <read on ‘index’ which can be broadly interpreted as ‘quantized difference value’ between any two selected outputs as a system design choice> from the difference between the generated output <read on the first output or the intermediate output> and expected output <read on target output information>, (d) generating a change matrix, the change matrix being the product of a random weight matrix and the error vector, and (e) modifying the weight matrix <read on ‘learns the model’> in accordance with the change matrix).” 
As per claim 4 (dependent on claim 1), LILLICRAP in view of GASPERI further discloses “wherein the second acquiring unit acquires intermediate output information that is based on intermediate information output by a predetermined intermediate layer among the intermediate layers and based on intermediate information output by an intermediate layer that is disposed closer to an input layer than the predetermined intermediate layer (see Claim 1 rejections, where choosing “a predetermined intermediate layer and an intermediate layer that is disposed closer to an input layer” is a system design choice).”
As per claim 5 (dependent on claim 4), LILLICRAP in view of GASPERI further discloses “wherein the second acquiring unit acquires a plurality of pieces of intermediate output information based on the intermediate information output by the predetermined intermediate layer and based on pieces of intermediate information output by different intermediate layers (see Claim 1 rejections, where choosing “the predetermined intermediate layer and by different intermediate layers” is a system design choice).”
As per claim 6 (dependent on claim 4), LILLICRAP in view of GASPERI further discloses “wherein the second acquiring unit acquires second output information based on pieces of intermediate information output by the plurality of intermediate layers, and acquires third output information based on pieces of 78intermediate information output by intermediate layers that are adopted differently from the layer which output the second output information, and the learning unit learns the model in a stepwise manner based on the first output information, the second output information, and the third output information (see Claim 1 rejections, where choosing “the plurality of intermediate layers .. intermediate layers that are adopted differently from the layer which output the second output information ..” is a system design choice. Also note that every function performed by any computer/processor is always ‘in a stepwise manner’).”
As per claim 7 (dependent on claim 6), LILLICRAP in view of GASPERI further discloses “wherein the learning unit generates at least a first index that is based on target output information corresponding to the input information and based on the first output information, a second index that is based on the target output information and the second output information, and a third index that is based on the target output information and the third output information, and learns the model in a stepwise manner by using the first index, the second index, and the third index in a stepwise manner (see Claims 1, 2, 3 rejections. Also note that every function performed by any computer/processor is always ‘in a stepwise manner’).”  
As per claim 8 (dependent on claim 7), LILLICRAP in view of GASPERI further discloses “wherein the learning unit learns the model in a stepwise manner while increasing the indices to be used among the first index, the second index, and the third index in a stepwise manner (see Claims 1, 2, 3 rejections, where which index to use is a system design choice. The applicant is requested to clarify the technical merit of this limitation for allowability consideration. Also note that every function performed by any computer/processor is always ‘in a stepwise manner’).”  
As per claim 9 (dependent on claim 1), LILLICRAP in view of GASPERI further discloses “wherein 79the first acquiring unit acquires first output information that is output by the output layer when the input information is input to a model that includes, as the plurality of intermediate layers, a plurality of intermediate blocks each having a plurality of intermediate layers, and the second acquiring unit acquires intermediate output information that is based on intermediate information that is output by a predetermined intermediate block among the intermediate blocks (see Claim 1 rejections, where choosing “intermediate blocks” is a system design choice).”
Claim 10 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1, where choosing “the plurality of intermediate layers” is a system design choice.
Claim 11 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1, where choosing “the first output information and a weighted sum of pieces of the intermediate output information” is a system design choice.
Claim 12 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1, where choosing “different intermediate layers .. an intermediate layer disposed closest to the input layer” is a system design choice.
Claim 13 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1.
Claim 14 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1.
Claim 15 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1.
Claim 16 (similar in scope to claim 1) is rejected under the same rationale as applied above for claim 1, where choosing “a terminal intermediate layer” and “an intermediate layer other than the terminal intermediate layer” is a system design choice.

Conclusion
3.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG-TZER TZENG whose telephone number is (571)272-4609. The examiner can normally be reached on M-F (8:00-5:30). The fax phone number where this application or proceeding is assigned is 571-273-4609.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir (SPE) can be reached on (571)272-7799. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/FENG-TZER TZENG/	7/16/2022Primary Examiner, Art Unit 2659